DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble of these dependent claims are drawn to “the use of aqueous compositions,” which is non-statutory subject matter.  Did Applicant intend the preambles of the rejected claims as instead drawn to a “method of using the aqueous composition of claim 1,” which would fall within a U.S. statutory class?  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 11, which depend from instant claim 1, limit the “organic solvent’ component of the aqueous composition of claim 1.  However, the claims are rejected because it is unclear as to which “organic solvent” of parent claim 1 are the dependent claims referring back to: is it the “water-miscible organic solvent’ in the aqueous phase (line 2 of claim 1), or, instead, the “organic, water immiscible solvent” of the PI component (line 9)?
Claim 13 is rejected because line 20 of the claim recites “the figures of amount”.  It is unclear as to which “figures” recited in the claim is referring to, is it the weight percentages of the glycols, weight percentage of the hydrocarbons or monomer components of the PI, or is it the mol percentages of the alcohol?
Correction by Applicant of these claims is respectfully requested in a subsequent reply to this action.

Allowable Subject Matter
Claims 1-5, 9, 10, 12 and 14-18 have been found allowable.
The prior art of record does not teach or suggest an aqueous composition comprising:
a continuous aqueous phase comprising water and a water-miscible organic solvent,
particles of a paraffin inhibitor component having a melting point of 30°C to 95°C distributed therein, and
surfactants, wherein the aqueous phase has a melting point of not more than -20°C, the paraffin inhibitor component is a mixture comprising an organic, water-immiscible solvent, and a polymeric, water-insoluble paraffin inhibitor comprising the following monomers,
a-olefins having 14 to 32 carbon atoms, and
monoethylenically unsaturated monomers comprising carboxylate groups, where some of the carboxylate groups have been esterified with aliphatic, cycloaliphatic and/or aromatic alcohols wherein at least 50 mol% of the alcohols are linear aliphatic alcohols having 16 to 32 carbon atoms,
wherein the amount of the paraffin inhibitor component is 20% to 40% by weight of the composition and the surfactants are at least three different surfactants selected from
at least one nonionic surfactant of the general formula R'-(AO)x H where R1 is a linear alkyl radical having 8 to 20 carbon atoms and AO are independently C2- to C4-alkylene oxide units in accordance with the proviso recited in the claim
 at least one surfactant selected from nonionic surfactants having the general formula R2-(AO)yH or R3-CH2-N[-(AO)zH]2, where R1 is a branched alkyl radical having 8 to 20 carbon atoms and AO are independently C2- to C4-alkylene oxide units, with the provisos recited in the claim
 at least one nonionic surfactant of the general formula R4-(AO)mH where R4 is a linear alkyl radical having 8 to 20 carbon atoms, AO are independently C2- to C4-alkylene oxide units, with the proviso recited in the claim,
and where the amount of the surfactants (A) is 5% to 15% by weight, the surfactants (B) is from 5% to 15% by weight, and that surfactants (C) is from 2% to 5% by weight, based on the paraffin inhibitor component.
The closest prior art to the claimed invention is Kundu (US 2017/0292657 A1 to Kundu et al., published October 12, 2017 and having an effective filing date of April 7, 2016).
Kundu discloses a paraffinic inhibitor concentrate (‘PIC’) composition for use in the petroleum industry that includes up to 20 percent by weight of a paraffin inhibiting polymer, a refined petroleum distillate and one or more non-polymeric low Log P molecules, wherein the compositions are stable and flow at a temperature between about 0ºC to 40ºC (melting point), and wherein the composition is stable, pumpable, and pourable at low temperatures (abstract; [0006]; [0009 to [0014]; [0024]; [0033]; [0045]; [0104]).  The PIC composition comprises about 1 to 20 wt. % of at least one paraffin inhibitor (‘PI’) polymer or mixtures thereof, such as a maleic/ester or EVA copolymer, wherein the PIC composition can further comprise: one or more surfactants; and a petroleum, kerosene, aromatic naphtha or glycol ether solvent, and wherein the composition can comprise about 10 wt. % to 20 wt. % of one or more surfactants, stabilizers, biocides, preservatives, or a combination thereof ([0009]; [0011]; [0033]; [0044]; [0055]; [0067]; [0069]; [0080]).
Kundu further discloses the surfactants as nonionic surfactants, such as alkoxylated alcohols, copolymers of ethylene oxide and/or propylene/butylene oxide, epoxylated/propoxylated, compounds comprising alkanol derivatives having 6 to 40 carbon atoms, wherein examples of suitable nonionic surfactants include alkylphenol alkoxylates, block copolymers of ethylene, propylene and butylene oxides, alkyl polyglucosides, polyalkoxylated glycerides, sorbitan esters and polyalkoxylated sorbitan esters, and alkoyl polyethylene glycol esters and diesters ([0071]).  The PIC composition can comprise water but is substantially non-aqueous ([0029]; [0044]; [0059]).
However, although Kundu discloses its PIC composition comprising water, it does not disclose its PIC composition including an aqueous phase with the PI contained therein.  Nor does Kundu teach or suggest its PIC composition having the three non-ionic surfactants in accordance with the chemical formulas recited in present independent claim 1, particularly having the linear alkyl/hydrocarbon chain between 8 and 20 carbons and the percent of ethylene oxide units recited therein, or the weight percentage ratios recited for each of the three non-ionic surfactants at the end of parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

April 10, 2021